Case 2:20-cv-00191-HCN-DBP Document 10 Filed 07/31/20 PageID.43 Page 1 of 1
                                                                                    FILED
                                                                             2020 JUL 31 PM 1:35
                                                                                   CLERK
                                                                             U.S. DISTRICT COURT




                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION



  DIANA TRUE, CORI BEHRENDS,                             ORDER GRANTING STIPULATED
  STEPHANIE ANDREWS, VIRGINIA                            MOTION FOR STAY OF THE CASE
  MATHIOS, AND MICHELE NOREN,

                  Plaintiffs,

      v.                                                      Case No. 2:20-cv-00191-CMR

  DELTA AIR LINES, INC., a Delaware
  corporation,                                             Magistrate Judge Cecilia M. Romero

                  Defendant.


       Based upon the stipulated motion (ECF 8) of the parties in this matter, and for good cause

appearing, it is hereby ordered that this case shall by stayed for a period of 30 days. The parties

must file a status report regarding the notice of right to sue from the Equal Employment

Opportunity Commission no later than August 31, 2020.

       By filing the stipulated motion, Defendant has not waived any defenses available to it

under the law, including but not limited to all defenses based on lack of jurisdiction, statute-of-

limitation, and failure to satisfy administrative pre-requisites.

       DATED this 31 July 2020.




                                               Magistrate Judge Cecilia M. Romero
                                               United States District Court for the District of Utah
